         Case 1:20-cv-07410-MBH Document 8 Filed 08/13/20 Page 1 of 1




        In the United States Court of Federal Claims
  * * * * * * * * * * * * * * * * **
                                            *
  OMNICELL, INC. ,                          *
                                            *
                                            *
                    Protestor,              *
                                              No. 20-7410C
                                            *
  v.                                          Filed: August 13, 2020
                                            *
  UNITED STATES,                            *
                                            *
                    Defendant.              *
                                            *
  * * * * * * * * * * * * * * * * **


                                       ORDER

       On August 13, 2020, defendant filed a notice indicating that the Army cancelled
the Irwin Solicitation, Solicitation No. W81K0020Q0131. Also on August 13, 2020, the
court held a hearing with the parties. At the hearing, the parties agreed that protestor’s
bid protest was moot in light of the Army’s cancellation. Therefore, the above captioned
bid protest is DISMISSED. The Clerk’s Office shall enter judgment consistent with this
Order.



       IT IS SO ORDERED.

                                                    s/Marian Blank Horn
                                                    MARIAN BLANK HORN
                                                             Judge
